Title: To George Washington from Alexander Hamilton, 19 September 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Philada Septr 19. 1794.
               
               Upon full reflection, I entertain an opinion, that it is adviseable for me on public ground, considering the connexion between the immediate ostensible cause of the insurrection in the western Country & my Department, to go out upon the expedition against the insurgents. In a Government like ours, it cannot but have a good effect for the person, who is understood to be the adviser or proposer of a measure, which involves danger to his fellow Citizens, to partake in that danger: while not to do it might have a bad effect. I therefore request your permission for the purpose.
               My intention would be not to leave this till about the close of the month, so as to reach one of the columns at its ultimate point of rendezvous. In the mean time I take it for granted General Knox will arrive & the arrangements which will be made, will leave the Treasury Department in a situation to suffer no embarrassment by my absence, which if it be thought necessary, may terminate about or shortly after the meeting of Congress. With perfect respect &c.
               
                  A. Hamilton.
               
            